     Exhibit 10.2
McAfee, Inc.
1997 Stock Incentive Plan
(As Amended on April 21, 2008)
(Approved by Stockholders on July 28, 2008)
TABLE OF CONTENTS

                      Page    
ARTICLE 1.
  INTRODUCTION     1  
 
           
ARTICLE 2.
  ADMINISTRATION     1  
 
           
2.1
  Committee Composition     1  
2.2
  Committee Responsibilities     1  
2.3
  Transfer of Awards Pursuant to Domestic Relations Order     2  
 
           
ARTICLE 3.
  SHARES AVAILABLE FOR GRANTS     2  
 
           
3.1
  Basic Limitation     2  
3.2
  Additional Shares     2  
 
           
ARTICLE 4.
  ELIGIBILITY     2  
 
           
4.1
  Incentive Stock Options     2  
4.2
  Other Grants     3  
4.3
  Prospective Employees and Consultants     3  
 
           
ARTICLE 5.
  OPTIONS     3  
 
           
5.1
  Stock Option Agreement     3  
5.2
  Number of Shares     3  
5.3
  Exercise Price     3  
5.4
  Exercisability and Term     4  
5.5
  Effect of Transfer of Control     4  
5.6
  Substitution of Options     4  
5.7
  Buyout Provisions     4  
 
           
ARTICLE 6.
  PAYMENT FOR OPTION SHARES     4  
 
           
6.1
  General Rule     4  
6.2
  Surrender of Stock     5  
6.3
  Exercise/Sale     5  
6.4
  Exercise/Pledge     5  
6.5
  Promissory Note     5  
6.6
  Other Forms of Payment     5  
 
           
ARTICLE 7.
  STOCK APPRECIATION RIGHTS     5  
 
           
7.1
  SAR Agreement     5  
7.2
  Number of Shares     5  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page    
7.3
  Exercise Price     6  
7.4
  Exercisability and Term     6  
7.5
  Effect of Transfer of Control     6  
7.6
  Exercise of SARs     6  
7.7
  Modification or Assumption of SARs     6  
 
           
ARTICLE 8.
  RESTRICTED SHARES     6  
 
           
8.1
  Restricted Stock Agreement     6  
8.2
  Payment for Awards     7  
8.3
  Vesting Conditions     7  
8.4
  Effect of Transfer of Control     7  
8.5
  Voting and Dividend Rights     7  
 
           
ARTICLE 9.
  STOCK UNITS     7  
 
           
9.1
  Stock Unit Agreement     7  
9.2
  Payment for Awards     8  
9.3
  Vesting Conditions     8  
9.4
  Effect of Transfer of Control     8  
9.5
  Voting and Dividend Rights     8  
9.6
  Form and Time of Settlement of Stock Units     8  
9.7
  Death of Recipient     8  
9.8
  Creditors’ Rights     9  
 
           
ARTICLE 10.
  PROTECTION AGAINST DILUTION     9  
 
           
10.1
  Adjustments     9  
10.2
  Dissolution or Liquidation     9  
10.3
  Reorganizations     9  
 
           
ARTICLE 11.
  DEFERRAL OF AWARDS     10  
 
           
ARTICLE 12.
  AWARDS UNDER OTHER PLANS     10  
 
           
ARTICLE 13.
  LIMITATION ON RIGHTS     10  
 
           
13.1
  Retention Rights     10  
13.2
  Stockholders’ Rights     11  
13.3
  Regulatory Requirements     11  
 
           
ARTICLE 14.
  WITHHOLDING TAXES     11  
 
           
14.1
  General     11  
14.2
  Share Withholding     11  
 
           
ARTICLE 15.
  FUTURE OF THE PLAN     11  
 
           
15.1
  Term of the Plan     11  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

                      Page    
15.2
  Amendment or Termination     11  
15.3
  No Repricing     11  
 
           
ARTICLE 16.
  DEFINITIONS     12  

-iii-



--------------------------------------------------------------------------------



 



McAfee, Inc.
1997 Stock Incentive Plan
(As Amended on April 21, 2008)
(Approved by Stockholders on July 28, 2008)
ARTICLE 1. INTRODUCTION
     The Plan was adopted by the Board effective December 1, 1997. The purpose
of the Plan is to promote the long-term success of the Company and the creation
of stockholder value by (a) encouraging Employees, Outside Directors and
Consultants to focus on critical long-range objectives, (b) encouraging the
attraction and retention of Employees, Outside Directors and Consultants with
exceptional qualifications and (c) linking Employees, Outside Directors and
Consultants directly to stockholder interests through increased stock ownership.
The Plan seeks to achieve this purpose by providing for Awards in the form of
Restricted Shares, Stock Units, Options (which may constitute incentive stock
options or nonstatutory stock options) or stock appreciation rights.
     The Plan shall be governed by, and construed in accordance with, the laws
of the State of Delaware (except their choice-of-law provisions).
ARTICLE 2. ADMINISTRATION
     2.1 Committee Composition. The Plan shall be administered by the Committee.
The Committee shall consist exclusively of two or more directors of the Company,
who shall be appointed by the Board. In addition, the composition of the
Committee shall satisfy:
          (a) Such requirements as the Securities and Exchange Commission may
establish for administrators acting under plans intended to qualify for
exemption under Rule 16b-3 (or its successor) under the Exchange Act; and
          (b) Such requirements as the Internal Revenue Service may establish
for outside directors acting under plans intended to qualify for exemption under
section 162(m)(4)(C) of the Code.
The Board may also appoint one or more separate committees of the Board, each
composed of one or more directors of the Company who need not satisfy the
foregoing requirements, who may administer the Plan with respect to Employees
and Consultants who are not considered officers or directors of the Company
under section 16 of the Exchange Act, may grant Awards under the Plan to such
Employees and Consultants and may determine all terms of such Awards.
     2.2 Committee Responsibilities. The Committee shall (a) select the
Employees, Outside Directors and Consultants who are to receive Awards under the
Plan, (b) determine the type,

 



--------------------------------------------------------------------------------



 



number, vesting requirements and other features and conditions of such Awards,
(c) interpret the Plan and (d) make all other decisions relating to the
operation of the Plan, including but not limited to delegation of authority to
an administrative committee in keeping with the Plan and applicable laws. The
Committee may adopt such rules or guidelines as it deems appropriate to
implement the Plan, including rules and regulations relating to sub-plans
established for the purpose of qualifying for preferred tax treatment under
foreign tax laws and to otherwise accommodate the requirements of local laws and
procedures outside the United States. The Committee’s determinations under the
Plan shall be final and binding on all persons.
     2.3 Transfer of Awards Pursuant to Domestic Relations Order. The Committee
may structure one or more Awards other than ISOs so that such Award may be
assigned in whole or in part during the Participant’s lifetime pursuant to a
domestic relations order to one or more family members (within the meaning of
Rule 701 of the Securities Act of 1933, as amended) of the Participant. With
respect to NSOs and SARs, the assigned portion may only be exercised by the
person or persons who acquire a proprietary interest in such Award pursuant to
the assignment. The terms applicable to the assigned portion of an Award shall
be the same as those in effect for the Award immediately prior to such
assignment and shall be set forth in such documents issued to the assignee as
the Committee may deem appropriate.
ARTICLE 3. SHARES AVAILABLE FOR GRANTS
     3.1 Basic Limitation. Common Shares issued pursuant to the Plan may be
authorized but unissued shares or treasury shares. The aggregate number of
Options, SARs, Stock Units and Restricted Shares awarded under the Plan shall
not exceed (a) 43,475,000 plus (b) the additional Common Shares described in
Section 3.2. The limitation of this Section 3.1 shall be subject to adjustment
pursuant to Article 10.
     3.2 Additional Shares. If Restricted Shares, Stock Units, Options or SARs
granted under this Plan or the Predecessor Plan are forfeited or if Options or
SARs granted under this Plan or the Predecessor Plan terminate for any other
reason before being exercised, then the corresponding Common Shares shall become
available for Awards under the Plan. If Stock Units are settled, all Common
Shares underlying such Stock Units shall reduce the number available under
Section 3.1. If SARs are exercised, all Common Shares underlying such SARs shall
reduce the number available under Section 3.1. The foregoing notwithstanding,
the aggregate number of Common Shares that may be issued under the Plan upon the
exercise of ISOs shall not be increased when Restricted Shares are forfeited. In
addition, to the extent that (i) Common Shares are surrendered to the Company in
payment of the Exercise Price of an Option, (ii) Common Shares are purchased by
the Company in the open market with the proceeds from the sale of Common Shares
pursuant to the exercise of Options, or (iii) Restricted Shares are repurchased
by the Company at their original purchase price, in each case, such Common
Shares shall not be available for issuance under the Plan.
ARTICLE 4. ELIGIBILITY
     4.1 Incentive Stock Options. Only Employees who are common-law employees of
the Company, a Parent or a Subsidiary on the date of grant shall be eligible for
the grant of ISOs. In

-2-



--------------------------------------------------------------------------------



 



addition, an Employee who owns more than 10% of the total combined voting power
of all classes of outstanding stock of the Company or any of its Parents or
Subsidiaries shall not be eligible for the grant of an ISO unless the
requirements set forth in section 422(c)(6) of the Code are satisfied.
     4.2 Other Grants. Only Employees, Outside Directors and Consultants shall
be eligible for the grant of Restricted Shares, Stock Units, NSOs or SARs.
     4.3 Prospective Employees and Consultants. For purposes of this Article 4,
(a) “Employees” shall include prospective Employees to whom Awards are granted
in connection with written offers of employment from the Company, a Parent or a
Subsidiary and (b) “Consultants” shall include prospective Consultants to whom
Awards are granted in connection with written offers of engagement from the
Company, a Parent or a Subsidiary. If an ISO is granted to a prospective
Employee, the date when his or her service as an Employee commences shall be
deemed to be the date of grant of such ISO for all purposes under the Plan
(including, without limitation, Section 5.3). No Award granted to a prospective
Employee or prospective Consultant shall become exercisable or vested unless and
until his or her service as an Employee or Consultant commences.
ARTICLE 5. OPTIONS
     5.1 Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms of the Plan and may be subject
to any other terms that are not inconsistent with the Plan. The Stock Option
Agreement shall specify whether the Option is an ISO or an NSO. The provisions
of the various Stock Option Agreements entered into under the Plan need not be
identical. Options may be granted in consideration of a reduction in the
Optionee’s other compensation. A Stock Option Agreement may provide that a new
Option will be granted automatically to the Optionee when he or she exercises a
prior Option and pays the Exercise Price in the form described in Section 6.2.
     5.2 Number of Shares. Each Stock Option Agreement shall specify the number
of Common Shares subject to the Option and shall provide for the adjustment of
such number in accordance with Article 10. Options granted to any Optionee in a
single fiscal year of the Company shall not cover more than 1,000,000 Common
Shares, except that Options granted to a new Employee in the fiscal year of the
Company in which his or her service as an Employee first commences shall not
cover more than 1,500,000 Common Shares. The limitations set forth in the
preceding sentence shall be subject to adjustment in accordance with Article 10.
     5.3 Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price; provided that the Exercise Price under an ISO shall in no event be less
than 100% of the Fair Market Value of a Common Share on the date of grant and
the Exercise Price under an NSO shall in no event be less than 85% of the Fair
Market Value of a Common Share on the date of grant. In the case of an NSO, a
Stock Option Agreement may specify an Exercise Price that varies in accordance
with a predetermined formula while the NSO is outstanding.

-3-



--------------------------------------------------------------------------------



 



     5.4 Exercisability and Term. Each Stock Option Agreement shall specify the
date or event when all or any installment of the Option is to become
exercisable. The Stock Option Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant. A Stock Option Agreement may provide for accelerated
exercisability in the event of the Optionee’s death, disability or retirement or
other events and may provide for expiration prior to the end of its term in the
event of the termination of the Optionee’s service. Options may be awarded in
combination with SARs, and such an Award may provide that the Options will not
be exercisable unless the related SARs are forfeited.
     5.5 Effect of Transfer of Control. The Committee may determine, at the time
of granting an Option or thereafter, that such Option shall become exercisable
as to all or part of the Common Shares subject to such Option in the event that
a Transfer of Control occurs with respect to the Company, except that the
exercisability of an ISO shall not be accelerated without the Optionee’s written
consent. In addition, a separate agreement between the Optionee and the Company
may provide that such Optionee’s Options shall become exercisable as to all or
part of the Common Shares subject to such Options in the event that a Transfer
of Control occurs with respect to the Company.
     5.6 Substitution of Options. The Committee may accept the cancellation of
outstanding options granted by another issuer in return for the grant of new
Options under the Plan for the same or a different number of Common Shares and
at the same or a different Exercise Price.
     5.7 Buyout Provisions. The Committee may at any time (a) offer to buy out
for a payment in cash, cash equivalents, Shares or other form of equity
compensation available under the Company’s stock plans, an Option previously
granted or (b) authorize an Optionee to elect to cash out an Option previously
granted, in either case at such time and based upon such terms and conditions as
the Committee shall establish and in compliance with applicable laws.
Notwithstanding anything contained in this Section 5.7 to the contrary, the
Committee shall not be allowed to authorize a buyout of underwater options or
stock appreciation rights without the prior consent of the Company’s
stockholders.
ARTICLE 6. PAYMENT FOR OPTION SHARES
     6.1 General Rule. The entire Exercise Price of Common Shares issued upon
exercise of Options shall be payable in cash or cash equivalents at the time
when such Common Shares are purchased, except as follows:
          (a) In the case of an ISO granted under the Plan, payment shall be
made only pursuant to the express provisions of the applicable Stock Option
Agreement. The Stock Option Agreement may specify that payment may be made in
any form(s) described in this Article 6.
          (b) In the case of an NSO, the Committee may at any time accept
payment in any form(s) described in this Article 6 to the extent permissible
under applicable laws.

-4-



--------------------------------------------------------------------------------



 



     6.2 Surrender of Stock. To the extent that this Section 6.2 is applicable,
all or any part of the Exercise Price may be paid by surrendering, or attesting
to the ownership of, Common Shares that are already owned by the Optionee. Such
Common Shares shall be valued at their Fair Market Value on the date when the
new Common Shares are purchased under the Plan. The Optionee shall not
surrender, or attest to the ownership of, Common Shares in payment of the
Exercise Price if such action would cause the Company to recognize compensation
expense (or additional compensation expense) with respect to the Option for
financial reporting purposes.
     6.3 Exercise/Sale. To the extent that this Section 6.3 is applicable, all
or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to a
securities broker approved by the Company to sell all or part of the Common
Shares being purchased under the Plan and to deliver all or part of the sales
proceeds to the Company.
     6.4 Exercise/Pledge. To the extent that this Section 6.4 is applicable, all
or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) an irrevocable direction to
pledge all or part of the Common Shares being purchased under the Plan to a
securities broker or lender approved by the Company, as security for a loan, and
to deliver all or part of the loan proceeds to the Company.
     6.5 Promissory Note. To the extent that this Section 6.5 is applicable, all
or any part of the Exercise Price and any withholding taxes may be paid by
delivering (on a form prescribed by the Company) a full-recourse promissory
note; provided that the par value of the Common Shares being purchased under the
Plan shall be paid in cash or cash equivalents.
     6.6 Other Forms of Payment. To the extent that this Section 6.6 is
applicable, all or any part of the Exercise Price and any withholding taxes may
be paid in any other form that is consistent with applicable laws, regulations
and rules.
ARTICLE 7. STOCK APPRECIATION RIGHTS
     7.1 SAR Agreement. Each grant of an SAR under the Plan shall be evidenced
by an SAR Agreement between the Optionee and the Company. Such SAR shall be
subject to all applicable terms of the Plan and may be subject to any other
terms that are not inconsistent with the Plan. The provisions of the various SAR
Agreements entered into under the Plan need not be identical. SARs may be
granted in consideration of a reduction in the Optionee’s other compensation to
the extent permissible under applicable laws.
     7.2 Number of Shares. Each SAR Agreement shall specify the number of Common
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Article 10. SARs granted to any Optionee in a single
calendar year shall in no event pertain to more than 1,000,000 Common Shares,
except that SARs granted to a new Employee in the fiscal year of the Company in
which his or her service as an Employee first commences shall not pertain to
more than 1,500,000 Common Shares. The limitations set forth in the preceding
sentence shall be subject to adjustment in accordance with Article 10.

-5-



--------------------------------------------------------------------------------



 



     7.3 Exercise Price. Each SAR Agreement shall specify the Exercise Price. An
SAR Agreement may specify an Exercise Price that varies in accordance with a
predetermined formula while the SAR is outstanding.
     7.4 Exercisability and Term. Each SAR Agreement shall specify the date when
all or any installment of the SAR is to become exercisable. The SAR Agreement
shall also specify the term of the SAR. An SAR Agreement may provide for
accelerated exercisability in the event of the Optionee’s death, disability or
retirement or other events and may provide for expiration prior to the end of
its term in the event of the termination of the Optionee’s service. SARs may be
awarded in combination with Options, and such an Award may provide that the SARs
will not be exercisable unless the related Options are forfeited. An SAR may be
included in an ISO only at the time of grant but may be included in an NSO at
the time of grant or thereafter. An SAR granted under the Plan may provide that
it will be exercisable only in the event of a Transfer of Control.
     7.5 Effect of Transfer of Control. The Committee may determine, at the time
of granting an SAR or thereafter, that such SAR shall become exercisable as to
all or part of the Common Shares subject to such SAR in the event that a
Transfer of Control occurs with respect to the Company. In addition, a separate
agreement between the Optionee and the Company may provide that such Optionee’s
SARs shall become exercisable as to all or part of the Common Shares subject to
such SARs in the event that a Transfer of Control occurs with respect to the
Company.
     7.6 Exercise of SARs. Upon exercise of an SAR, the Optionee (or any person
having the right to exercise the SAR after his or her death) shall receive from
the Company (a) Common Shares, (b) cash or (c) a combination of Common Shares
and cash, as the Committee shall determine. The amount of cash and/or the Fair
Market Value of Common Shares received upon exercise of SARs shall, in the
aggregate, be equal to the amount by which the Fair Market Value (on the date of
surrender) of the Common Shares subject to the SARs exceeds the Exercise Price.
If, on the date when an SAR expires, the Exercise Price under such SAR is less
than the Fair Market Value on such date but any portion of such SAR has not been
exercised or surrendered, then such SAR shall automatically be deemed to be
exercised as of such date with respect to such portion.
     7.7 Modification or Assumption of SARs. Within the limitations of the Plan,
the Committee may modify, extend or assume outstanding SARs or may accept the
cancellation of outstanding SARs (whether granted by the Company or by another
issuer) in return for the grant of new SARs for the same or a different number
of shares and at the same or a different exercise price. The foregoing
notwithstanding, no modification of an SAR shall, without the consent of the
Optionee, alter or impair his or her rights or obligations under such SAR.
ARTICLE 8. RESTRICTED SHARES
     8.1 Restricted Stock Agreement. Each grant of Restricted Shares under the
Plan shall be evidenced by a Restricted Stock Agreement between the recipient
and the Company. Such Restricted Shares shall be subject to all applicable terms
of the Plan and may be subject to any other terms that are not inconsistent with
the Plan. The provisions of the various Restricted Stock

-6-



--------------------------------------------------------------------------------



 



Agreements entered into under the Plan need not be identical. Restricted Shares
may be granted in consideration of a reduction in the recipient’s other
compensation.
     8.2 Payment for Awards. To the extent that an Award is granted in the form
of newly issued Restricted Shares, the Award recipient, as a condition to the
grant of such Award, shall be required to pay the Company in cash or cash
equivalents an amount equal to the par value of such Restricted Shares. To the
extent that an Award is granted in the form of Restricted Shares from the
Company’s treasury, no cash consideration shall be required of the Award
recipients. Any amount not paid in cash may be paid with a full-recourse
promissory note, subject to applicable laws allowing such form of payment.
     8.3 Vesting Conditions. Each Award of Restricted Shares may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Restricted Stock Agreement. The
Committee may include among such conditions the requirement that the performance
of the Company or a business unit of the Company for a specified period equal or
exceed a target determined in advance by the Committee. Such performance shall
be determined by the Committee. Such target shall be based on one or more of the
criteria set forth in Appendix A. The Committee shall determine such target not
later than the 90th day of such period. In no event shall the number of
Restricted Shares which are subject to performance-based vesting conditions and
which are granted to any Participant in a single calendar year exceed 300,000,
subject to adjustment in accordance with Article 10. A Restricted Stock
Agreement may provide for accelerated vesting in the event of the Participant’s
death, disability or retirement or other events.
     8.4 Effect of Transfer of Control. The Committee may determine, at the time
of granting Restricted Shares or thereafter, that all or part of such Restricted
Shares shall become vested in the event that a Transfer of Control occurs with
respect to the Company. In addition, a separate agreement between the
Participant and the Company may provide that all or part of such Participant’s
Restricted Shares shall become vested in the event that a Transfer of Control
occurs with respect to the Company.
     8.5 Voting and Dividend Rights. The holders of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders. A Restricted Stock Agreement, however, may require
that the holders of Restricted Shares invest any cash dividends received in
additional Restricted Shares. Such additional Restricted Shares shall be subject
to the same conditions and restrictions as the Award with respect to which the
dividends were paid.
ARTICLE 9. STOCK UNITS
     9.1 Stock Unit Agreement. Each grant of Stock Units under the Plan shall be
evidenced by a Stock Unit Agreement between the recipient and the Company. Such
Stock Units shall be subject to all applicable terms of the Plan and may be
subject to any other terms that are not inconsistent with the Plan. The
provisions of the various Stock Unit Agreements entered into under the Plan need
not be identical. Stock Units may be granted in consideration of a reduction in
the recipient’s other compensation.

-7-



--------------------------------------------------------------------------------



 



     9.2 Payment for Awards. To the extent that an Award is granted in the form
of Stock Units, no cash consideration shall be required of the Award recipients.
     9.3 Vesting Conditions. Each Award of Stock Units may or may not be subject
to vesting. Vesting shall occur, in full or in installments, upon satisfaction
of the conditions specified in the Stock Unit Agreement. The Committee may
include among such conditions the requirement that the performance of the
Company or a business unit of the Company for a specified period equal or exceed
a target determined in advance by the Committee. Such performance shall be
determined by the Committee. Such target shall be based on one or more of the
criteria set forth in Appendix A. The Committee shall determine such target not
later than the 90th day of such period. In no event shall the number of Stock
Units which are subject to performance-based vesting conditions and which are
granted to any Participant in a single calendar year exceed 300,000, subject to
adjustment in accordance with Article 10. A Stock Unit Agreement may provide for
accelerated vesting in the event of the Participant’s death, disability or
retirement or other events.
     9.4 Effect of Transfer of Control. The Committee may determine, at the time
of granting Stock Units or thereafter, that all or part of such Stock Units
shall become vested in the event that a Transfer of Control occurs with respect
to the Company. In addition, a separate agreement between the Participant and
the Company may provide that all or part of such Participant’s Stock Units shall
become vested in the event that a Transfer of Control occurs with respect to the
Company.
     9.5 Voting and Dividend Rights. The holders of Stock Units shall have no
voting or dividend rights.
     9.6 Form and Time of Settlement of Stock Units. Settlement of vested Stock
Units may be made in the form of (a) cash, (b) Common Shares or (c) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Common Shares over a series of trading days.
Vested Stock Units may be settled in a lump sum or in installments. The
distribution may occur or commence when all vesting conditions applicable to the
Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date. The amount of a deferred distribution may be increased by an
interest factor or by dividend equivalents. Until an Award of Stock Units is
settled, the number of such Stock Units shall be subject to adjustment pursuant
to Article 10.
     9.7 Death of Recipient. Any Stock Units Award that becomes payable after
the recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units Award under the Plan may
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
Award recipient, then any Stock Units that become payable after the recipient’s
death shall be distributed to the recipient’s estate.

-8-



--------------------------------------------------------------------------------



 



     9.8 Creditors’ Rights. A holder of Stock Units shall have no rights other
than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Agreement.
ARTICLE 10. PROTECTION AGAINST DILUTION
     10.1 Adjustments. In the event of a subdivision of the outstanding Common
Shares, a declaration of a dividend payable in Common Shares, a declaration of a
dividend payable in a form other than Common Shares in an amount that has a
material effect on the price of Common Shares, a combination or consolidation of
the outstanding Common Shares (by reclassification or otherwise) into a lesser
number of Common Shares, a recapitalization, a spin-off or a similar occurrence,
the Committee shall make such adjustments as it, in its sole discretion, deems
appropriate in one or more of:
          (a) The number of Options, SARs, Restricted Shares and Stock Units
available for future Awards under Article 3;
          (b) The limitations set forth in Sections 5.2, 7.2, 8.3 and 9.3;
          (c) The number of Common Shares covered by each outstanding Option and
SAR;
          (d) The Exercise Price under each outstanding Option and SAR; or
          (e) The number of Stock Units included in any prior Award which has
not yet been settled.
Except as provided in this Article 10, a Participant shall have no rights by
reason of any issue by the Company of stock of any class or securities
convertible into stock of any class, any subdivision or consolidation of shares
of stock of any class, the payment of any stock dividend or any other increase
or decrease in the number of shares of stock of any class.
     10.2 Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.
     10.3 Reorganizations. In the event that the Company is a party to a merger
or other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Such agreement shall provide for (a) the continuation
of the outstanding Awards by the Company, if the Company is a surviving
corporation, (b) the assumption of the outstanding Awards by the surviving
corporation or its parent or subsidiary, (c) the substitution by the surviving
corporation or its parent or subsidiary of its own awards for the outstanding
Awards, (d) full exercisability or vesting and accelerated expiration of the
outstanding Awards or (e) settlement of the full value of the outstanding Awards
in cash or cash equivalents followed by cancellation of such Awards. If such
agreement does not provide for any of the above, all outstanding Awards shall
fully vest, become

-9-



--------------------------------------------------------------------------------



 



immediately exercisable or payable or have all restrictions lifted as may apply
to the type of Award upon or after a Change in Control unless otherwise
determined by the Committee.
ARTICLE 11. DEFERRAL OF AWARDS
     The Committee (in its sole discretion) may permit or require a Participant
to:
          (a) Have cash that otherwise would be paid to such Participant as a
result of the exercise of an SAR or the settlement of Stock Units credited to a
deferred compensation account established for such Participant by the Committee
as an entry on the Company’s books;
          (b) Have Common Shares that otherwise would be delivered to such
Participant as a result of the exercise of an Option or SAR converted into an
equal number of Stock Units; or
          (c) Have Common Shares that otherwise would be delivered to such
Participant as a result of the exercise of an Option or SAR, or the settlement
of Stock Units, converted into amounts credited to a deferred compensation
account established for such Participant by the Committee as an entry on the
Company’s books. Such amounts shall be determined by reference to the Fair
Market Value of such Common Shares as of the date when they otherwise would have
been delivered to such Participant.
A deferred compensation account established under this Article 11 may be
credited with interest or other forms of investment return, as determined by the
Committee. A Participant for whom such an account is established shall have no
rights other than those of a general creditor of the Company. Such an account
shall represent an unfunded and unsecured obligation of the Company and shall be
subject to the terms and conditions of the applicable agreement between such
Participant and the Company. If the deferral or conversion of Awards is
permitted or required, the Committee (in its sole discretion) may establish
rules, procedures and forms pertaining to such Awards, including (without
limitation) the settlement of deferred compensation accounts established under
this Article 11.
ARTICLE 12. AWARDS UNDER OTHER PLANS
     The Company may grant awards under other plans or programs. Such awards may
be settled in the form of Common Shares issued under this Plan. Such Common
Shares shall be treated for all purposes under the Plan like Common Shares
issued in settlement of Stock Units and shall, when issued, reduce the number of
Common Shares available under Article 3.
ARTICLE 13. LIMITATION ON RIGHTS
     13.1 Retention Rights. Neither the Plan nor any Award granted under the
Plan shall be deemed to give any individual a right to remain an Employee,
Outside Director or Consultant. The Company and its Parents, Subsidiaries and
Affiliates reserve the right to terminate the service of any Employee or
Consultant at any time, with or without cause, subject to applicable laws and a
written employment agreement (if any).

-10-



--------------------------------------------------------------------------------



 



     13.2 Stockholders’ Rights. A Participant shall have no dividend rights,
voting rights or other rights as a stockholder with respect to any Common Shares
covered by his or her Award prior to the time when a stock certificate for such
Common Shares is issued or, if applicable, the time when he or she becomes
entitled to receive such Common Shares by filing any required notice of exercise
and paying any required Exercise Price. No adjustment shall be made for cash
dividends or other rights for which the record date is prior to such time,
except as expressly provided in the Plan.
     13.3 Regulatory Requirements. Any other provision of the Plan
notwithstanding, the obligation of the Company to issue Common Shares under the
Plan shall be subject to all applicable laws, rules and regulations and such
approval by any regulatory body as may be required. The Company reserves the
right to restrict, in whole or in part, the delivery of Common Shares pursuant
to any Award prior to the satisfaction of all legal requirements relating to the
issuance of such Common Shares, to their registration, qualification or listing
or to an exemption from registration, qualification or listing.
ARTICLE 14. WITHHOLDING TAXES
     14.1 General. To the extent required by applicable federal, state, local or
foreign law, a Participant or his or her successor shall make arrangements
satisfactory to the Company for the satisfaction of any withholding tax
obligations that arise in connection with the Plan. The Company shall not be
required to issue any Common Shares or make any cash payment under the Plan
until such obligations are satisfied.
     14.2 Share Withholding. The Committee may permit a Participant to satisfy
all or part of his or her withholding or income tax obligations by having the
Company withhold all or a portion of any Common Shares that otherwise would be
issued to him or her or by surrendering all or a portion of any Common Shares
that he or she previously acquired. Such Common Shares shall be valued at their
Fair Market Value on the date when taxes otherwise would be withheld in cash.
ARTICLE 15. FUTURE OF THE PLAN
     15.1 Term of the Plan. The Plan, as set forth herein, shall become
effective on June 5, 1997. The Plan shall remain in effect until it is
terminated under Section 15.2, except that no ISOs shall be granted on or after
the 10th anniversary of the later of (a) the date when the Board adopted the
Plan or (b) the date when the Board adopted the most recent increase in the
number of Common Shares available under Article 3 which was approved by the
Company’s stockholders.
     15.2 Amendment or Termination. The Board or the Committee may, at any time
and for any reason, amend, suspend or terminate the Plan. An amendment of the
Plan shall be subject to the approval of the Company’s stockholders only to the
extent required by applicable laws, regulations or rules. No Awards shall be
granted under the Plan after the termination thereof. The termination of the
Plan, or any amendment thereof, shall not affect any Award previously granted
under the Plan.
     15.3 No Repricing. The exercise price for the Common Shares to be issued
pursuant to an already granted Stock Option or Stock Appreciation Right may not
be lowered without the prior

-11-



--------------------------------------------------------------------------------



 



consent of the Company’s stockholders. This shall include, without limitation, a
repricing of the Stock Option or Stock Appreciation Right as well as a Stock
Option or Stock Appreciation Right exchange program whereby the Participant
agrees to cancel an existing Stock Option or Stock Appreciation Right in
exchange for an Option, Stock Appreciation Right or other Award.
ARTICLE 16. DEFINITIONS
     16.1 “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.
     16.2 “Award” means any award of an Option, an SAR, a Restricted Share or a
Stock Unit under the Plan.
     16.3 “Board” means the Company’s Board of Directors, as constituted from
time to time.
     16.4 “Code” means the Internal Revenue Code of 1986, as amended.
     16.5 “Committee” means a committee of the Board, as described in Article 2.
     16.6 “Common Share” means one share of the Common Stock of the Company.
     16.7 “Company” means McAfee, Inc., a Delaware corporation.
     16.8 “Consultant” means a consultant or adviser who provides bona fide
services to the Company, a Parent, a Subsidiary or an Affiliate as an
independent contractor. Service as a Consultant shall be considered employment
for all purposes of the Plan, except as provided in Section 4.1.
     16.9 “Employee” means a common-law employee of the Company, a Parent, a
Subsidiary or an Affiliate.
     16.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     16.11 “Exercise Price,” in the case of an Option, means the amount for
which one Common Share may be purchased upon exercise of such Option, as
specified in the applicable Stock Option Agreement. “Exercise Price,” in the
case of an SAR, means an amount, as specified in the applicable SAR Agreement,
which is subtracted from the Fair Market Value of one Common Share in
determining the amount payable upon exercise of such SAR.
     16.12 “Fair Market Value” means the market price of Common Shares,
determined by the Committee in good faith on such basis as it deems appropriate.
Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in The Wall Street Journal. Such determination
shall be conclusive and binding on all persons.
     16.13 “ISO” means an incentive stock option described in section 422(b) of
the Code.

-12-



--------------------------------------------------------------------------------



 



     16.14 “NSO” means a stock option not described in sections 422 or 423 of
the Code.
     16.15 “Option” means an ISO or NSO granted under the Plan and entitling the
holder to purchase Common Shares.
     16.16 “Optionee” means an individual or estate who holds an Option or SAR.
     16.17 “Outside Director” shall mean a member of the Board who is not an
Employee. Service as an Outside Director shall be considered employment for all
purposes of the Plan, except as provided in Section 4.1.
     16.18 “Parent” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.
     16.19 “Participant” means an individual or estate who holds an Award.
     16.20 “Plan” means this McAfee, Inc. 1997 Stock Incentive Plan, as amended
from time to time.
     16.21 “Predecessor Plan” means the McAfee, Inc. 1995 Stock Incentive Plan,
as amended.
     16.22 “Restricted Share” means a Common Share awarded under the Plan.
     16.23 “Restricted Stock Agreement” means the agreement between the Company
and the recipient of a Restricted Share which contains the terms, conditions and
restrictions pertaining to such Restricted Share.
     16.24 “SAR” means a stock appreciation right granted under the Plan.
     16.25 “SAR Agreement” means the agreement between the Company and an
Optionee which contains the terms, conditions and restrictions pertaining to his
or her SAR.
     16.26 “Stock Option Agreement” means the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
his or her Option.
     16.27 “Stock Unit” means a bookkeeping entry representing the equivalent of
one Common Share, as awarded under the Plan.
     16.28 “Stock Unit Agreement” means the agreement between the Company and
the recipient of a Stock Unit which contains the terms, conditions and
restrictions pertaining to such Stock Unit.

-13-



--------------------------------------------------------------------------------



 



     16.29 “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.
     16.30 “Transfer of Control” shall mean:
          (a) The direct or indirect sale or exchange by the stockholders of the
Company of all or substantially all of the voting stock of the Company wherein
the stockholders of the Company immediately before such sale or exchange do not
retain in substantially the same proportions as their ownership of shares of the
Company’s voting stock immediately before such event, directly or indirectly
(including, without limitation, through their ownership of shares of the voting
stock of a corporation which, as a result of such sale or exchange, owns the
Company either directly or through one or more subsidiaries), at least a
majority of the beneficial interest in the voting stock of the Company
immediately after such sale or exchange;
          (b) A merger or consolidation wherein the stockholders of the Company
immediately before such merger or consolidation do not retain in substantially
the same proportions as their ownership of shares of the Company’s voting stock
immediately before such event, directly or indirectly (including, without
limitation, through their ownership of shares of the voting stock of a
corporation which, as a result of such merger or consolidation, owns the Company
either directly or through one or more subsidiaries), at least a majority of the
beneficial interest in the voting stock of the Company immediately after such
merger or consolidation;
          (c) The sale, exchange, or transfer of all or substantially all of the
assets of the Company (other than a sale, exchange, or transfer to one or more
corporations (the “Transferee Corporation(s)”) wherein the stockholders of the
Company immediately before such sale, exchange, or transfer retain in
substantially the same proportions as their ownership of shares of the Company’s
voting stock immediately before such event, directly or indirectly (including,
without limitation, through their ownership of shares of the voting stock of a
corporation which owns the Transferee Corporation(s) either directly or through
one or more subsidiaries), at least a majority of the beneficial interest in the
voting stock of the Transferee Corporation(s) immediately after such event; or
          (d) A liquidation or dissolution of the Company

-14-



--------------------------------------------------------------------------------



 



APPENDIX A
McAfee, Inc. 1997 Stock Incentive Plan
Performance Goals

         
• cash flow,
   
• earnings per share,
   
• gross margin,
   
• net income,
   
• operating income,
   
• operating margin,
   
• pre-tax profit,
   
• return on assets,
    • return on capital,     • return on stockholder equity,     • growth with
respect to any of the foregoing measures,     • expense reduction,     • growth
in bookings,     • growth in revenues, and     • stock price increase.      

